DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Applicant’s amendment of claims 1-10 and 13-18 in the reply filed on 12/28/2020 is acknowledged.
Applicant’s addition of new claims 21-22 in the reply filed on 12/28/2020 is acknowledged.
Claims 1-22 are under consideration in this Office Action. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3, 5, 10-11, and 20 are rejected under pre-AIA  35 U.S.C. 102 (a)(1) as being unpatentable over Goossen, US 5,975,408 (listed in a previous Office Action), in view of Liu et al., US 2011/0049705 (filed on 05/25/2010 and corresponding to US 8,324,738,
In re Claim 1, Goossen discloses a flip chip package, comprising: a substrate 41 (Fig. 4) having a die attach surface (marked as 42); and a die 51 mounted on the die attach surface 42 with an active (bottom) surface of the die 51 facing the substrate 41, wherein the die 51 comprises: a base (a lower portion of 51, marked as Base in Fig. A); a passivation layer 52 overlying the base Base (Fig. A); a topmost metal layer 54 overlying the passivation layer 52; and a stress buffering layer 56  (polyamide, column 4, lines 11-14) overlying the topmost metal layer 54, wherein at least two openings (wherein 58 located and marked as O1 and O2 in Fig. A) are disposed in the stress buffering layer 56 to expose portions of the topmost metal layer 54, wherein the die 51 is interconnected to the substrate 41 through a plurality of conductive pillar bumps (61, 59, 58) on the active (bottom) surface (of 51), and at least one of the conductive pillar bumps (marked as (61, 59, 58) in Fig. 4, and as 15 in Figs. 1-3) is electrically connected to one of the exposed portions of the topmost metal layer 54 through one of the at least two openings (wherein 58 located and marked as O1 and O2) (Figs. 1- 5 and A; column 2, line 22 –column 5, line 48).
Goossen does not specify that the conductive pillar bumps (61, 59, 58) are copper pillar bumps.
Liu teaches instead of using solder bumps, the electronic component is connected to a substrate by means of copper pillar bumps ([0004]).



    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Fig. A. Goossen’s Fig. 4 annotated to show the details cited

In re Claim 2, Goossen taken with Liu discloses the flip chip package according to claim 1, wherein the at least one of the plurality of copper pillar bumps (conductive pillar bumps (61, 59, 58) in Goossen’s Fig. 4, and as 15 in Goossen’s Figs. 1-3), being substituted with Liu’s copper pillar bumps, has a bump width BW (Fig. A) that is substantially equal to or smaller than a line width LWT (Fig. A) of a trace (43, 44, 45) (Goossen’s Figs. 4 and A) on the die attach surface 42 of the substrate 41 (Goossen’s Fig. 4).
In re Claim 3, Goossen taken with Liu discloses the flip chip package according to claim 2, wherein the at least one (a central one) of the plurality of conductive pillar bumps (61, 59, 58),  
In re Claim 5, Goossen taken with Liu discloses the flip chip package according to claim 1, wherein the at least one of the plurality of conductive pillar bumps (61, 59, 58), being substituted with Liu’s copper pillar bumps, is composed of a metal stack (71, 72, 73, 74) (Goossen’s Fig. 5) comprising an UBM layer, a conductive layer, and a solder cap (column 4, line 61 –column 5, line 48).
In re Claim 10, Goossen taken with Liu discloses the flip chip package according to claim 1, wherein at least one (a central one) of the plurality of conductive pillar bumps (61, 59, 58), being substituted with Liu’s copper pillar bumps, has a bump orientation that is directed to a center of the die 51 (Goossen’s Fig. 4). 
In re Claim 11, Goossen taken with Liu discloses the flip chip package according to claim 1, further comprising an underfill (marked as 13 in Goossen’s Figs. 1-3 and as 46 in Goossen’s Fig. 4) between the die 51 and the substrate 41.
In re Claim 22, Goossen taken with Liu discloses the flip chip package of claim 1, wherein at least one of the conductive pillar bumps (61, 59, 58) (Goossen’s Fig. 4), being substitute with Liu’s copper pillar bumps, contacts a trace 44 on the die attach surface 42 of the substrate 41 (Goossen’s Fig. 4).
In re Claim 20, Goossen discloses a flip chip package, comprising: a substrate 41 (Fig. 4) having a die attach surface 42; and a die 51 mounted on the die attach surface 42 with an active (bottom) surface of the die 51 facing the substrate 41, wherein the die 51 comprises: a base BASE (Fig. A); a passivation layer 52 overlying the base BASE; a topmost metal layer 54 overlying the passivation layer 52; and a stress buffering layer 56 (of polyamide; column 4, lines O1 is disposed in the stress buffering layer 56 to expose a portion of the topmost metal layer 54, wherein the opening O1 is disposed on a side closer to a die 51 center, wherein the die 51 is interconnected to the substrate 41 through a plurality of conductive pillar bumps (61, 58, 59) on the active (bottom) surface, and the plurality of conductive pillar bumps (61, 58, 59) is electrically connected to the exposed portion of the topmost metal layer 54 through the at least one opening  O1 (Figs. 1- 5 and A; column 2, line 22 –column 5, line 48).
Goossen does not specify that the conductive pillar bumps (61, 58, 59) are copper pillar bumps.
Liu teaches instead of using solder bumps, the electronic component is connected to a substrate by means of copper pillar bumps ([0004]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute Goossen‘s conductive pillar bumps (solder bumps) with Liu’s copper pillar bumps, to achieve finer pitch with minimum probability of bump bridging as taught by Liu ([0004]).

Claims 4, 6-9, and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goossen and Liu as applied to claim 1 above.
In re Claim 4, Goossen taken with Liu discloses all limitations of claim 4 except for that the at least one of the plurality of conductive pillar bumps (61, 59, 58) (Goossen’s Fig. 4), being substituted with Liu’s copper pillar bumps, is oval-shaped from a plan view. Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use the conductive pillar bumps as oval-shaped from a In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP2144.04.IV.B).
In re Claim 6, Goossen taken with Liu discloses all limitations of claim 6 except for that the conductive layer 71 (Goossen’s Fig. 5) has a thickness between 30 µm and 60 µm. It is known in the art that thickness is a result effective variable – because mass depends on it.  Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use the specified thicknesses since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (MPEP2144.05.I).
In re Claim 7, Goossen taken with Liu discloses all limitations of claim 7 except for that the solder cap 73 (Goossen: column 5, lines 20-22) has a thickness between 10 µm and 40 µm. It is known in the art that thickness is a result effective variable – because mass depends on it.  Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use the specified thicknesses since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (MPEP2144.05.I).
In re Claim 8, Goossen taken with Liu discloses all limitations of claim 8 except for that the at least one of the plurality of conductive pillar bumps (61, 59, 58) (Goossen’s Fig. 4), being substituted with Liu’s copper pillar bumps, further comprises a nickel layer between the 
In re Claim 9, Goossen taken with Liu discloses all limitations of claim 9 except for that the die 51 has a bump pitch BP (Fig. A) between 120 µm and 180 µm. It is known in the art that bump pitch is a result effective variable – because a total weight depends on it.  Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use the specified bump pitch, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (MPEP2144.05.I).
In re Claim 12, Goossen taken with Liu discloses all limitations of claim 12 except for that the underfill 13 (Goossen’s Figs. 1-3) comprises capillary underfill (CUF), molded underfill (MUF) or a combination thereof. It would have been obvious to one of ordinary skill in the semiconductor art at the time the invention was made to use capillary underfill (CUF), molded underfill (MUF) or a combination thereof since it was known that capillary underfill (CUF), molded underfill (MUF) techniques are well-known in semiconductor art. (MPEP2144.I.).

s 13-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goossen, in view of Tan et al., US 2005/0077624 (listed in a previous Office Action).
In re Claim 13, Goossen discloses a flip chip package (Fig. 4), comprising: a substrate 41 having a die attach surface 42; and a die 51 mounted on the die attach surface 42 with an active (bottom) surface of the die 51 facing the substrate 41, wherein the die  51 comprises: a base (marked as Base in Fig. A); a passivation layer 52 overlying the base Base; a topmost metal layer (53, 54, 55) overlying the passivation layer 52; and a stress buffering layer 56 (polyamide, column 4, lines 11-14) overlying the topmost metal layer (53, 54, 55), wherein at least two openings (O1, O2) are disposed in the stress buffering layer 56 to expose portions of the topmost metal layer (53, 54, 55), wherein the die 51 is interconnected to the substrate 41 through a plurality of conductive pillar bumps (61, 58, 59) on the active (bottom) surface, and at least one (a central on) of the plurality of conductive pillar bumps (61, 58, 59) has a plug 58 disposed within one (the central) of the at least two openings (61, 58, 59) and on a side closer to a die 51 center (Figs. 1- 5 and A; column 2, line 22 –column 5, line 48).
Goossen does not specify that at least one (a central on) of the plurality of conductive pillar bumps (61, 58, 59) has an integral plug as well that conductive pillar bumps are copper pillar bumps.
Tan teaches a flip chip package wherein at least one (a central on) of the plurality of copper pillar bumps (26, 28’) ([0040]) has an integral plug 26 (Fig. 7, [0010], [0030-0044]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine teachings of Goossen and Tan, and to use the copper pillar bumps (26, 28’) and tye specified integral plug to connect die to die, die to leadframe and/or die to substrate as taught by Tan ([0044]).

The difference between the Applicants’ claim 14 and Goossen – Tan’s references is in the specified ratio the bump length and the limed width. It is known in the art that length is a result effective variable – because volume depends on it. Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use the specified ratio the length and width, since such a modification would have involved a mere change in the size of a component.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) (MPEP2144.04.IV.A).

In re Claim 15, Goossen taken with Tan discloses the flip chip package according to claim 13, wherein the at least one of the plurality of copper pillar bumps is oval-shaped from a plan view (Tan: claim 2).
In re Claim 16, Goossen taken with Tan discloses the flip chip package according to claim 13, wherein the at least one of the plurality of copper pillar bumps is composed of a metal stack comprising an UBM layer, a conductive layer, and a solder cap (Goossen: (column 4, line 61 –column 5, line 48).
In re Claim 17, Goossen taken with Tan discloses all limitations of claim 17 except for that the at least one of the plurality of conductive pillar bumps, further comprises a nickel layer between the conductive layer and the solder cap. Due to high level of knowledge and skills of In re Leshin, 125 USPQ 416 (See MPEP2144.07).
In re Claim 18, Goossen taken with Tan discloses the flip chip package according to claim 13, wherein the at least one of the plurality of copper pillar bumps has a bump orientation that is directed to a center of the die (Goossen: Fig. 4).
In re Claim 19, Goossen taken with Tan discloses the flip chip package according to claim 13 further comprising an underfill (marked as 13 in Goossen’ Figs. 1-3 and as 46 in Goossen’ Fig. 4) between the die 51 and the substrate 41 (Goossen: Figs. 1-4). 

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885.  The examiner can normally be reached on Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893